1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Celia Valencia
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     CELIA VALENCIA,                          )   No. 8:18-cv-01064-AFM
12                                            )
13           Plaintiff,                       )
                                              )   [PROPOSED] ORDER AWARDING
14                  v.                        )   EQUAL ACCESS TO JUSTICE
15                                            )   ACT ATTORNEY FEES AND
     ANDREW SAUL,                             )   COSTS
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of FOUR THOUSAND ONE HUNDRED NINETY-NINE
23
     DOLLARS and NO CENTS ($4,199.00), and costs under 28 U.S.C. § 1920 in the
24
     amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d),
25
     1920, subject to the terms of the above-referenced Stipulation.
26         Dated: 7/17/19
27                             __________________________________________
                               THE HONORABLE ALEXANDER F. MacKINNON
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
